Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, only one clamp arm is required to have two rod-shaped tube segments (lines 7-8).  However, claim 1 also requires more than two tube-segments (lines 10-12) but never positively recites any additional tube segments.  Therefore, it is unclear how many rod-shaped tube segments are being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2015/095333) in view of Whayne et al. (US 2006/0004388) and Hughett, SR. et al. (US 2010/0286688).
Regarding claims 1 and 2, Thompson et al. disclose a device (Figures 6 or 7) capable of clamping an (at least some) auricle but fail to disclose that it is sized for heart surgery.  Thompson et al. disclose that the device may be adapted for resection of other organs (¶[00283]).
Whayne et al. teach that resection of an atrial appendage is a known procedure in the art (¶[0003]) and further disclose a similar device (109) to Thompson et al. for performing this procedure (Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Whayne et al. to have sized the device of Thompson et al. for use in resection of an atrial appendage (a form of heart surgery) as a known alternative resection procedure suggested by Thompson et al.
Thompson et al. further disclose two clamp arms (122/124 or 144/146) and two springs (126/128 or 148/150) located at two ends of the clamp arms, configured to: connect the two ends of the two clamp arms to form a closed-loop structure; and provide a clamping force that enables closing of the two clamp arms (¶[00162]).
Thompson et al. fail to disclose that each clamp arm comprises two rod-shaped tube segments joined at a hinge site as claimed.  Thompson et al. disclose other embodiments having clamp arms having multiple tube segments joined at hinge sites (Figure 5D and Figure 13B).
Hughett, SR. et al. also teach a clamping and sealing device (Abstract; Figure 1) having three or less (¶[0030]) rod-shaped tube segments (e.g. 24a) connected at hinge sites (at 28) for each clamp arm (20 or 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Hughett, SR. et al. to have provided the device of Thompson et al. with two rod-shaped tube segments connected at hinge sites since one skilled in the art would recognize that this would allow the device to more easily conform to tissue.
With the above modification to Thompson et al., the device would be capable of manipulation into a first state where the two clamp arms are substantially parallel and a second state where the two clamp arms form a quadrilateral shape, wherein the first rod-shaped tube segments and the second rod-shaped tube segments of the two clamp arms form a majority of the quadrilateral shape.  
Regarding claim 3, the springs are U-shaped springs (Figure 7 of Thompson et al.).  
Regarding claim 4, Thompson et al. disclose that the first and second rod-shaped tube segments are made of: stainless steel, cobalt-based alloy, platinum-iridium alloy, nickel- titanium alloy, magnesium-based alloy, or a combination thereof (¶[00161] of Thompson et al.).  Thompson et al. fail to disclose that the springs are made of one of the claimed materials.  However, Thompson et al. disclose that the biasing elements of their invention may be made from a shape memory material (¶[0021]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the springs from nitinol as a shape-memory material suitable for other components of the invention with a reasonable expectation of success for use as a biasing material.  
Regarding claims 8 and 9, Thompson et al. fail to disclose a fabric or sleeve as claimed for the above embodiment.  Thompson et al. disclose the high molecular material fabric or sleeve (74) of Williamson et al. (US 2009/0012545; incorporated by reference - ¶[00162]) which covers a similar clamp in order to promote tissue ingrowth and stability (¶[0072]) of Williamson et al.).  Thompson et al. disclose that their clamp may be used in a variety of surgical procedures (¶[00118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fabric of Williamson et al. over the Figure 13B embodiment of Thompson et al. in order to promote tissue ingrowth and stability if a permanent or logger term implantation is required.
Regarding claims 10 and 11, the clamp is capable of being conveyed to a root of an auricle by a delivery device as claimed (noting that a delivery device is not positively recited by the claims)

Claims 5-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2015/095333) in view of Whayne et al. (US 2006/0004388) and Hughett, SR. et al. (US 2010/0286688), as applied to claim 1 above, and further in view of Hughett et al. (US 2012/0035631).
Regarding claim 5, Thompson et al. fail to disclose that the ends of the springs are inserted into holes in the ends of the clamp arms as claimed.
Hughett et al. teach that springs (377; Figure 18B) for connecting ends of clamp arms (381) can ends inserted into holes in the ends of the clamp arms and fastened therein by welding (at “383” - ¶[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the springs of Thompson et al. within the clamp arms as claimed since Thompson et al. are silent as to any specific manner of attaching the springs and Hughett et al. teach a suitable technique for attaching similar springs to similar clamp arms.
Regarding claims 6, 12 and 15, in addition to the limitations already addressed above, Thompson et al. as modified in view of Hughett, SR. et al. would comprise a flexible lining wire (28 of Hughett, SR. et al.) connecting the tube segments.  However it is not disclosed that the lining wire is inserted into the tube segments.
Hughett et al. teach that a wire (377) connecting two tube segments can be attached at its ends within each tube segment (at “383” - ¶[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the lining wire within the tube segments of Thompson et al. as a suitable means for connecting tube segments taught by the prior art where Thompson et al. and Hughett, SR. et al. are silent as to any specific manner of connection.
Regarding claim 7, Thompson et al. in view of Hughett, SR. et al. fail to disclose a material for the flexible lining wire.  However, Thompson et al. teach that similar wires for connecting clamp arms can be made of nickel-titanium (¶[00161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the lining wires of Thompson et al. from nickel-titanium as claimed as a suitable material taught by the prior art for a similar structure where Thompson et al. and Hughett, SR. et al. are silent as to any specific material for the lining wires.
Applicant has not disclosed any structure that would differentiate the extrusion-deformation connection from the welded connection above and therefore this welded connection is considered to be readable by this limitation.
Regarding claim 13, the springs are U-shaped springs (Figure 7 of Thompson et al.).
Regarding claim 14, Thompson et al. disclose that the first and second rod-shaped tube segments are made of: stainless steel, cobalt-based alloy, platinum-iridium alloy, nickel- titanium alloy, magnesium-based alloy, or a combination thereof (¶[00161] of Thompson et al.).  Thompson et al. fail to disclose that the springs are made of one of the claimed materials.  However, Thompson et al. disclose that the biasing elements of their invention may be made from a shape memory material (¶[0021]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the springs from nitinol as a shape-memory material suitable for other components of the invention with a reasonable expectation of success for use as a biasing material.  
Regarding claim 15-20, the limitations have been effectively addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771